Citation Nr: 0700104	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970 and from June 1971 to May 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The veteran served as an Army supply and accounting clerk 
assigned to the 160th Heavy Maintenance Company in the 
Republic of Vietnam from January 1968 to January 1969.  
Service personnel records showed that his unit participated 
in several tactical campaigns during his assignment.  
However, the veteran received no combat awards or other 
indicia of combat service.  The role of the unit and the 
veteran in the campaigns is not evident, and the character 
and circumstances of his duties do not necessarily indicate 
combat service.  Since the evidence does not establish that 
the veteran was actually engaged in combat with hostile 
forces, the veteran's lay testimony alone is not sufficient, 
and credible supporting evidence is necessary to show that 
claimed stressors occurred.  38 C.F.R. § 3.304 (f) (2006). 

The veteran provided statements in January 2002, July 2002, 
February 2004, and May 2005 that described one occasion when 
his base was under mortar attack on the first day of his duty 
in Vietnam.  He also described a second small arms attack 
that occurred later in the first week of his assignment as 
well as periodic duties in truck convoys that came under 
attack.  The events involved perceived threats of death or 
injury to him and sightings of dead or injured people.  
Regrettably, a single request to the service agency for 
verification was not made until March 2006, and no response 
was received.  

A follow-up request and some response are necessary.  
Verification should be sought again for the two events that 
allegedly occurred within the first week of the veteran's 
duty in January 1968.  In addition, a request should be made 
to the appropriate service agency for daily or operations 
reports that show whether the veteran's unit and its 
personnel operated truck convoys between bases and whether 
they were attacked.  If a limited time period is required, 
the veteran should be requested to provide a time period for 
the convoy operations.  If the veteran cannot provide a time, 
select an appropriate-length period in mid-1968.  An Army 
company organization may be too small to have maintained such 
records.  If no records are available from the 160th Heavy 
Equipment Maintenance Company, the service agency should be 
requested to provide the name of the next higher unit to 
which the Company was assigned in 1968, and a request for day 
or operations reports made for that unit.  

The veteran received a diagnosis of PTSD on several occasions 
from a VA psychiatrist at the VA Outpatient Mental Health 
Clinic in Jacksonville, Florida.  The record contains 
treatment notes from this physician supplemented by notes 
from a private counselor and a private physician.  The VA 
physician discussed the severity of the veteran's symptoms 
caused by his "Vietnam experiences."  There are no comments 
by any examiner that relate the symptomatology to any 
specific stressor.  Additionally, other stressors including 
domestic relations, financial distress, and "life-long 
injustice" were noted by examiners as contributing to his 
mental disorder.  An examination is necessary to obtain a 
diagnosis that complies with DSM-IV, that identifies a 
specific traumatic event or events, and that establishes a 
link, if any, between the veteran's symptoms and the events.  
 
Accordingly, the case is REMANDED for the following action:

1.  Initiate a follow-up request to the 
appropriate service agency for 
verification of the two alleged attacks 
on his unit's base in January 1968.  
Request that the veteran provide a 
specific time or appropriate limited, 
searchable period when he participated in 
convoy operations and was under attack.  
Request day and operations reports for 
his unit, or the next higher unit in 
command, if necessary, for the time 
periods identified.  If the veteran is 
unable to provide a suitable time period, 
request records for an appropriate-length 
period in mid-1968.  Associate any 
records received, including negative 
responses, with the claims file. 

2.  Schedule the veteran for an 
examination of his mental disorder with 
an appropriate VA psychiatrist.  Provide 
the claims file and request that the 
examiner note review of the claims file 
in the examination report.  Request that 
the examiner provide a diagnosis of any 
mental disorders present.  If a diagnosis 
of PTSD in accordance with DSM-IV is 
warranted, the psychiatrist should 
identify the causative stressor(s) and 
whether there is at least as likely as 
not a link between the veteran's current 
symptoms and an in-service stressor.  The 
psychiatrist should also discuss the 
impact of non-service stressors on the 
veteran's disorder. 

3.  Then, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


